--------------------------------------------------------------------------------

Exhibit 10.28


September 13, 2019
 
Lori Taylor
100 Techne Center Drive, #210
Milford, Ohio 45150
 
Re:         Resignation
 
Dear Lori:
 
This letter agreement (this “Agreement”) sets forth the understanding by and
between you and Better Choice Company, Inc. (collectively with its affiliates
and subsidiaries, the “Company”), regarding your voluntary resignation from
employment with the Company.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to such terms in that
certain Employment Agreement dated as of May 6, 2019 by and between you and the
Company (the “Employment Agreement”).
 
1.           Termination of Employment.  Your employment with the Company and
all subsidiaries and affiliates thereof shall terminate on November 12, 2019
(the “Termination Date”), and, effective as of the Termination Date, you shall
resign as an officer of the Company and all subsidiaries thereof.  Following the
Termination Date, you shall remain a member of the board of directors of the
Company in accordance with the Company’s by-laws and other applicable governing
documents.  During the period beginning on the date hereof and ending on the
Termination Date (the “Transition Period”), you will continue to receive your
base salary and remain eligible to participate in Company benefit plans, in each
case pursuant to the terms and conditions in effect immediately prior to the
date hereof.  You acknowledge and agree that during the Transition Period, you
will cooperate and use your best efforts to assist the Company in the transition
of your responsibilities, as may be reasonably requested by the Company.
 
2.           Severance.  You acknowledge and agree that you are not entitled to
any severance payments or benefits pursuant to the terms of the Employment
Agreement in connection with your voluntary resignation on the Termination
Date.  Notwithstanding the foregoing, subject to (a) your continued compliance
with the covenants set forth in Sections 8 and 9 of the Employment Agreement
(the “Restrictive Covenants”), in accordance with their terms, (b) your
execution and non-revocation of this Agreement, which includes a waiver and
release of claims, (c) your cooperation with the Company during the Transition
Period, as determined by the Company in good faith, and (d) your execution and
non-revocation of another waiver and release of claims in substantially similar
form to Section 4 on or immediately following the Termination Date (a
“Post-Termination Release”), then, following the Termination Date, in accordance
with the terms of this Agreement, you will be entitled to receive the following
post-employment payments and benefits (the “Severance Benefits”):
 
(a)  continued payment of your Base Salary during the 12 month period following
the Termination Date, payable in installments in accordance with the Company’s
regular payroll practices; provided, however, that no such installments shall be
paid prior to the first regular payroll date following the date the
Post-Termination Release becomes effective and irrevocable, in accordance with
its terms;
 

--------------------------------------------------------------------------------

(b) continued payment of healthcare benefits during the 24 month period
following the Termination Date, payable in installments in accordance with the
Company’s regular payment practices; provided, however, that no such
installments shall be paid prior to the first regular payment date following the
date the Post-Termination Release becomes effective and irrevocable, in
accordance with its terms;
 
(c)  notwithstanding anything to the contrary in that certain Stock Option Grant
Notice and Stock Option Agreement dated May 2, 2019 (the “Option Agreement”),
(i) the stock options granted pursuant to the Option Agreement will continue to
vest following the Termination Date based on the vesting schedule provided
therein and (ii) such stock options will remain outstanding following the
Termination Date and will not expire until the expiration of their term on May
2, 2029.
 
For the avoidance of doubt, you acknowledge and agree that (i) if you fail to
execute this Agreement or the Post-Termination Release in accordance with their
terms (or your revoke this Agreement or the Post-Termination Release within the
Revocation Period (as defined below)), the Company will not pay or provide any
Severance Benefits to you following the Termination Date, (ii) the Company is
providing you with the Severance Benefits in material part in consideration for
your agreement to comply with the Restrictive Covenants and, accordingly, the
Company will not pay or provide any Severance Benefits to you following the date
you first violate any of the Restrictive Covenants and (iii) the Company is
providing you with the Severance Benefits in material part in consideration for
your agreement to provide services during the Transition Period and,
accordingly, the Company will not pay or provide any Severance Benefits to you
if you fail to provide such services during the Transition Period.
 
3.          Return of Company Property.  You agree that by no later than the
Termination Date, you shall return to the Company, in good condition, all
property of the Company, including without limitation, computer and
communication equipment, keys, access cards and codes, credit and payment cards,
and the originals and all copies (whether in hard-copy or electronic form) of
any materials which contain, reflect, summarize, describe, analyze or refer or
relate to any confidential information of the Company.  In the event that such
items are not so returned, the Company will have the right to charge you for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.
 

--------------------------------------------------------------------------------

4.           Waiver and Release of Claims.  You hereby acknowledge and agree
that you, and anyone claiming through you (including without limitation your
heirs, and agents, representatives and assigns), hereby irrevocably waive,
release and forever discharge the Company and its current and former parents,
subsidiaries and affiliates, and their respective current and former successors,
assigns, representatives, agents, attorneys, equityholders, lenders, officers,
directors and employees, both individually and in their official capacities
(collectively, the “Releasees”) from all debts, obligations, promises,
covenants, agreements, contracts, endorsements, bonds, controversies, suits,
actions, causes of action, judgments, damages, expenses, claims or demands, in
law or in equity, which you ever had or now have, or which may arise in the
future, regarding any matter arising on or before the date of your execution of
this Agreement, including but not limited to all claims (whether known or
unknown) regarding your employment with the Company or any other Releasee or the
termination thereof, any contract (express or implied), any claim for equitable
relief or recovery of punitive, compensatory, or other damages or monies,
attorneys’ fees, any tort, and all claims for alleged discrimination based upon 
age, race, color, sex, sexual orientation,  marital  status, religion, national
origin,  citizenship, handicap, disability, genetic information or other
protected characteristic under federal, state or local law, or retaliation,
including any claim, asserted or unasserted, which could arise under Title VII
of the Civil Rights Act of 1964; the Equal Pay Act of 1963; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act of 1990; the Americans With Disabilities Act of 1990; the Civil Rights Act
of 1866,42 U.S.C. § 1981; the Civil Rights Act of 1871; the Employee Retirement
Income Security Act of 1974; the Rehabilitation Act of 1973; the Family and
Medical Leave Act of 1993; the Civil Rights Act of 1991; the Worker Adjustment
and Retraining Notification Act of 1988; the Genetic Information
Nondiscrimination Act of 2008; Ohio Civil Rights Act; Ohio's equal pay statute;
the Ohio wage payment anti-retaliation statute; Ohio Whistleblower's Protection
Act; and Ohio Workers' Compensation anti-retaliation statute; and any other
federal, state or local laws, rules or regulations, including, without
limitation, all laws, rules or regulations relating to employment, termination
of employment or otherwise, or any right under any Company pension, welfare, or
stock plans; provided, however, that (i) you do not waive your right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation, and (ii) the released claims do not include (A)
claims which by law may not be released, (B) any claims that you may have
against any Releasees as of the date of your execution of this Agreement of
which you are not aware as of such date because of willful concealment by the
applicable Releasee, or (C) claims that directly or indirectly result from any
illegal conduct, act of fraud, theft, embezzlement, violation of regulation or
law or other willful gross misconduct committed by an Releasee. This Agreement
may not be cited as, and does not constitute any admission by any Releasee of,
any violation of any such law or legal obligation with respect to any aspect of
your employment or the termination thereof.  Nothing in this Agreement shall be
construed to prevent you from filing a charge, testifying, assisting, or
participating in any manner in an investigation, hearing or proceeding;
responding to any inquiry; or otherwise communicating with, any administrative
or regulatory agency or authority, including, but not limited to, the Equal
Employment Opportunity Commission (EEOC) and the National Labor Relations Board
(NLRB); provided, however, that, by signing this Agreement, you waive your right
to recover any damages or obtain any other individual relief through any such
claim or proceeding, except to the extent such waiver of individual relief is
prohibited by applicable law.  You represent and agree that you have not filed
any lawsuits or arbitrations against any of the Releasees, or filed or caused to
be filed any charges or complaints against any Releasee in any administrative,
judicial, arbitral or other forum with any municipal, state or federal agency
charged with the enforcement of any law, and that you are not aware of any
factual or legal basis for any legitimate claim that any Releasee is in
violation of any whistleblower, corporate compliance, or other regulatory
obligation of any Releasee under international, federal, state or local law,
rule or policy of such Releasee. You further represent, warrant and agree that
if you were ever aware of any such basis for a legitimate claim against any
Releasee, you have informed the Company of same.
 

--------------------------------------------------------------------------------

7.           Governing Law.  This Agreement is deemed made and entered into in
the State of Delaware and in all respects shall be interpreted, enforced and
governed under the internal laws of the State of Delaware, to the extent not
preempted by federal law.
 
8.           Further Assurances.  In order to effectuate the foregoing, you
agree to execute any additional documents and to take such further actions as
may reasonably be requested from time to time by the Company.
 
9.           Entire Agreement.  This Agreement sets forth the entire agreement
between you and the Company with respect to the subject matter set forth herein
and supersedes and replaces any and all prior oral or written agreements or
understandings between you and the Company with respect to your termination of
employment.  You acknowledge and agree that if any provision of this Agreement
is found, held or deemed by a court of competent jurisdiction to be void,
unlawful or unenforceable under any applicable statute or controlling law, the
remainder of this Agreement shall continue in full force and effect.  This
Agreement may be amended only by a subsequent writing signed by both parties. 
You represent that you have signed this Agreement voluntarily.
 
[signature page follows]
 

--------------------------------------------------------------------------------

Please indicate your acceptance of the terms and provisions of this Agreement by
signing both copies of this Agreement and returning one copy to me.  The other
copy is for your files.  By signing below, you acknowledge and agree that you
have carefully read this Agreement in its entirety; fully understand and agree
to its terms and provisions; voluntarily enter into this Agreement; and intend
and agree that this Agreement is final and legally binding on you and the
Company.  This Agreement may be executed in several counterparts.
 

 
Very truly yours,
     
Better Choice Company, Inc.
     
By:
/s/
Michael Galego
 
Name:
Michael Galego
 
Title:
Chairman of the Board



Agreed, Acknowledged and Accepted:
     
/s/ Lori Taylor
 
Lori Taylor
     
Date:
September 13, 2019
 






--------------------------------------------------------------------------------